Citation Nr: 1625933	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from July 2002 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board remanded this case in November 2015 for further development. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

Service connection claims for bilateral foot disabilities were previously on appeal before the Board and remanded for further development.  They have since been granted in a January 2016 rating decision.  Accordingly, these claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 


FINDINGS OF FACT

1. The Veteran does not have a current disability of the right knee. 

2. The Veteran does not have a current disability of the left knee. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right knee disability are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for entitlement to service connection for a left knee disability are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination has been performed and medical opinion provided adequate to make a fully informed decision on the claims.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board remanded these claims in November 2015 for further development, including for a VA examination and opinion.  All of the Board's remand directives have been accomplished.  Accordingly, there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Analysis

The Veteran seeks entitlement to service connection for bilateral knee disabilities.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence weighs against a current disability of either knee.  VA examination reports dated in May 2008 and December 2015 note the Veteran's subjective complaint of intermittent pain.  However, there were no objective findings of pathology or disability.  The May 2008 examination report includes an X-ray study that yielded no significant findings.  The bony alignment was normal.  There was no evidence of fracture or other structural abnormalities in the distal femur, proximal tibia, or fibula.  No spurs or erosions were seen.  The articular surfaces were smooth.  The joint spaces were normal.  The patella was intact and normal in position.  The examiner concluded that there was "no pathology to render a diagnosis" with respect to either knee.  

The December 2015 VA examiner similarly concluded that there was no diagnosed condition for either knee after examining him and reviewing his treatment records.  At the examination, the Veteran reported that he will experience random pain at the inferior pole of the patellas occurring through the day with or without movement and in no discernable pattern.  His knees hurt as the day progressed, or if he stood for a prolonged period of time.  He stated that the knee pain did not affect his ability to ambulate during the day or interfere with his activities.  He did not report any functional loss or functional impairment including, but not limited to, on repeated use over time.  Range of motion testing was normal both on initial and repetitive use testing, with no pain noted.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  

VA treatment records dating through 2014 do not show treatment, diagnoses, or complaints pertaining to the knees, and there is no other evidence of knee problems.  

The objective conclusions of the VA examiners that the Veteran did not have pathology or abnormality of either knee, including based on X-ray study and physical examination, constitute probative evidence weighing against a current disability of either knee.  The Veteran's subjective reports of intermittent knee pain are not sufficient to establish a disability of either knee, and are outweighed by the normal findings in the VA examination reports.  In this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of a current disability of the left or right knee, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the right and left knees is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


